PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/663,180
Filing Date: 28 Jul 2017
Appellant(s): BALAGOPALAN et al.



__________________
Julie L. Reed (Reg. No. 35,349)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 02/24/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/06/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
(1)	Appellant argues in page 5:		“Pandit does not teach providing a user with at least one option”.		Appellant further explains in page 6:		“The options set out in paragraphs 0090-002 are not offered when an import happens, a systems administrator decides how that particular issue is to be resolved before the system is implemented”.

Examiner respectively disagrees. 
First, the appellant seems to be interpreting the argued limitation in a narrower way than what the current claim language is actually stating.  The current claim language with respect to the argued limitation states:“providing a user with at least one option for resolving the potential conflict in connection with the template package to be imported in the sites cloud service.”. Thus, based on the current claim language, The providing step does not need to be performed in any specific time or in response to any specific event or condition. Although the providing step is the last step in the claim, the claim does not require any order when executing/performing the providing step and thus the providing step can be performed before the previous steps (or in any other order). to be imported”, this does not mean that the providing step is performed when the template package is imported. 
Second, Looking to paragraphs 0089-0091 (which are parts of paragraph 0083 cited on the rejection), Pandit explicitly states:
Common children are not allowed in multiple instances within an associative template, and such potential conflicts can be resolved using one of the following options, for example: 
[0090] Allow only one instance of associative template node to represent unspecified children, and such an associative template node should be specifically identified. [0091] Resolve any conflict between associative template nodes based on a set priority or order of occurrence (last associative template node encountered overrides any other associative template nodes encountered earlier, first associative template node encountered defines the settings in question (and cannot be overridden by other instances) [0092] All unspecified (within template) nodes in organization carry default set of configuration settings.
Thus, Pandit clearly teaches “providing a user with at least one option for resolving the potential conflict in connection with a template package” as claimed.  Assuming, that the before the system is implemented (before importing the template), the current claim language does not require the last step to be executed after or during the importing of the package.  Thus, for example, assuming that Pandit provides a user (administrator) the options stated on paragraphs 0090-0092 to resolve the conflicts before the system is executing, this still reads on the last limitation which as explained above does not require the providing to occur during the importing of the template package.  
Note that the providing step as currently claimed, and the claim as whole, does not state any specific detail on how the options are provided to the user and thus such options are not required to be with the issued notification stated by the previous claim. Thus, since Pandit teaches multiple options for resolving potential conflicts with respect to a template that an administrator (the system user) can choose form, Pandit teaches providing these options (regardless of how these options are provided since the claim does not require any specific way to provide the options). 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454      
                                                                                                                                                                                                  Conferees:

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454                                                                                                                                                                                                        
/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        6/7/2021

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.